Exhibit 10.1
 


FOUR OAKS BANK & TRUST COMPANY DEATH BENEFIT ONLY PLAN



 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

  PAGE    
ARTICLE I—PURPOSE
1
ARTICLE II—DEFINITIONS
1
 
2.1
Beneficiary
1
2.2
Board
1
2.3
Committee
1
2.4
Effective Date
1
2.5
Eligible Executive
1
2.6
ERISA
1
2.7
Participant
1
2.8
Participation Agreement
1
2.9
Plan
2
 
ARTICLE III—PARTICIPATION
2
 
3.1
Commencement of Participation
2
3.2
Termination of Participation
2
 
ARTICLE IV—BENEFITS
 
2
4.1
Death Benefit
2
4.2
Insurance Policy and Proceeds
3
 
ARTICLE V—BENEFICIARIES
 
3
5.1
Designation
3
5.2
Changing a Beneficiary Designation
3
5.3
Absence of Valid Designation
3
5.4
Incompetency; Minor
3
 
ARTICLE VI—ADMINISTRATION
 
4
6.1
Administration
4
6.2
Named Fiduciary
4
6.3
Indemnity of Committee
4
 
 ARTICLE VII—CLAIMS PROCEDURES
 
4
7.1
Claims Procedure
4
 

--------------------------------------------------------------------------------

 
 ARTICLE VIII—MISCELLANEOUS
 
5
8.1
Amendment, Suspension or Termination of Plan
5
8.2
Unfunded Agreement
5
8.3
Unsecured General Creditor
5
8.4
Nonassignability
5
8.5
Not a Contract of Employment
5
8.6
Successors
6
8.7
Governing Law
6
8.8
Validity
6
8.9
Captions
6
8.10
Notice
6
8.11
Entire Agreement
6


SCHEDULE A
Participation Agreement
SCHEDULE B
Beneficiary Designation

--------------------------------------------------------------------------------



FOUR OAKS BANK & TRUST COMPANY
DEATH BENEFIT ONLY PLAN
ARTICLE I—PURPOSE
The purpose of this Death Benefit Only Plan (the "Plan") is to provide death
benefits to the beneficiaries of certain select employees of Four Oaks Bank &
Trust Company ("Employer").
ARTICLE II—DEFINITIONS

2.1      Beneficiary
"Beneficiary" means the person, persons or entity entitled to receive Plan
benefits upon a Participant's death pursuant to Article IV of the Plan.
2.2      Board
"Board" means the Board of Directors of Employer.
2.3      Committee
"Committee" means the Compensation Committee of the Board or a subcommittee
thereof, or any other committee designated by the Board to administer this
Plan.  The members of the Committee shall be appointed from time to time by and
shall serve at the discretion of the Board.   If the Committee does not exist or
cannot function for any reason, the Board may take any action under the Plan
that would otherwise be the responsibility of the Committee, in which case
references to the "Committee" shall be deemed to be references to the Board.
2.4      Effective Date

            "Effective Date" means January 1, 2017.
2.5      Eligible Executive
"Eligible Executive" means an executive of Employer selected by the Committee to
participate in the Plan.
2.6      ERISA
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended.
2.7      Participant
"Participant" means an Eligible Executive who meets the requirements of Article
III.
2.8      Participation Agreement
"Participation Agreement" means the agreement filed with the Committee by the
Eligible Executive on a form prescribed by the Committee that acknowledges
assent to the terms of the Plan.
PAGE 1- DEATH BENEFIT ONLY PLAN

--------------------------------------------------------------------------------

2.9      Plan
"Plan" means this Four Oaks Bank & Trust Company Death Benefit Only Plan, as
amended from time to time.
ARTICLE III—PARTICIPATION
3.1      Commencement of Participation
The Committee shall select the executives who are eligible to participate in the
Plan. In no event shall an Eligible Executive become a Participant in the Plan
before completing a Participation Agreement and such other forms as are deemed
necessary by the Committee as a condition to the purchase of life insurance on
the life of the Eligible Executive by Employer.
Notwithstanding any other provision of this Plan, an Eligible Executive shall
become a Participant only if life insurance on the life of such Eligible
Executive can be purchased at a rate that is acceptable to the Committee. If an
Eligible Executive cannot be insured at an acceptable rate, the Committee may
determine in its sole discretion that the Eligible Executive shall not
participate in the Plan. In the event of the Eligible Executive's suicide during
the first two (2) years in the Plan, or if the Eligible Executive makes any
material misstatement of information or non-disclosure of medical history, then
no benefits shall be payable to the Eligible Executive under the Plan, except
that benefits may be payable in a reduced amount in the sole discretion of the
Administrator.
Participation for an Eligible Executive shall commence upon the date the life
insurance policy purchased on the life of the Eligible Employee becomes
effective.
3.2      Termination of Participation
A Participant's participation in the Plan will be terminated and benefits will
not be paid under this Plan if any of the following occurs prior to the
Participant's death:
(a)      The Participant's service with Employer is terminated prior to the date
of his or her death;
(b)      The Plan is terminated by Employer prior to the date of Participant's
death;
(c)      The life insurance policy on the Participant's life is not in force on
the date of his or her death;
(d)      Employer becomes insolvent or declares bankruptcy prior to
Participant's death; or
(e)      The Committee, at any time, in the Committee's discretion, removes a
Participant or class of Participants from eligibility to participate in the
Plan.
ARTICLE IV—BENEFITS
4.1      Death Benefit
In the event of a Participant's death prior to termination of participation
described in Section 3.2 of the Plan, and provided Employer receives a death
benefit from a life insurance policy on Participant's life, Employer shall pay
to the deceased Participant's Beneficiary an amount noted in the Participation
Agreement in a lump sum within sixty (60) days of the latest of Employer's (i)
receiving reasonable documentation of the Participant's death, (ii) receiving
the death benefit under the life insurance policy on Participant's life, and
(iii) establishing the identification of the Beneficiary.  Employer shall be
responsible for withholding any payroll taxes and income taxes due; however, the
Beneficiary shall be responsible for the payment of any taxes due as a result of
the payment.
PAGE 2- DEATH BENEFIT ONLY PLAN

--------------------------------------------------------------------------------

4.2      Insurance Policy and Proceeds
Neither the Participant nor the Beneficiary shall have any interest in any life
insurance policy purchased by Employer, and all proceeds payable from any policy
purchased on the Participant's life shall belong to Employer. Upon a
participant's termination of participation described in Section 3.2 of the Plan,
Employer shall have complete discretion to maintain, exchange, or terminate any
policy on the life of the terminated Participant.
ARTICLE V—BENEFICIARIES
5.1      Designation
Each Participant shall have the right, at any time, to designate on a form
provided by Employer, any person, persons or trust to receive the benefits
provided under the Plan in the event of the Participant's death. Such
Beneficiary designation shall become effective only when filed with Employer
during the Participant's lifetime.
5.2      Changing a Beneficiary Designation
A Participant may revoke a Beneficiary designation by filing with Employer a new
designation during the Participant's lifetime.
5.3      Absence of Valid Designation
If, upon the death of a Participant, there is no valid Beneficiary designation
on file with Employer, the benefits shall be paid first to the Participant's
spouse (as defined under state law), if living. If the Participant has no living
spouse, the benefit shall be paid to the Participant's estate.
5.4      Incompetency; Minor
Every person receiving or claiming benefits under the Plan shall be conclusively
presumed to be mentally competent and of age until the date on which Employer
receives a written notice, in a form and manner acceptable to the Committee,
that such person is incompetent or a minor, for whom a guardian or other person
legally vested with the care of his or her person or estate has been appointed;
provided, however, that if Employer shall find that any person to whom a benefit
is payable under the Plan is unable to care for his or her affairs because of
incompetency, or is a minor, any payment due (unless a prior claim therefore
shall have been made by a duly appointed legal representative) may be paid to
the spouse, a child, a parent or a brother or sister, or to any person or
institution deemed by Employer to have incurred expense for such person
otherwise entitled to payment. To the extent permitted by law, any such payment
so made shall be a complete discharge of liability under the Plan.
PAGE 3- DEATH BENEFIT ONLY PLAN

--------------------------------------------------------------------------------

ARTICLE VI—ADMINISTRATION
6.1      Administration
The Plan shall be administered by the Committee, which shall have full and
exclusive discretionary power to make, interpret and enforce all appropriate
rules and regulations for the administration of the Plan and to decide or
resolve any and all questions arising under this Plan.
6.2      Named Fiduciary
Employer shall be the named fiduciary under this Plan. As named fiduciary,
Employer shall be responsible for and have the authority to manage the operation
and administration of the Plan and shall be responsible for establishing and
carrying out a funding policy and method consistent with the objectives of this
Plan. The named fiduciary may delegate to others certain aspects of the
management and operation responsibilities of the Plan including the employment
of advisors and the delegation of any ministerial duties to qualified
individuals.
6.3      Indemnity of Committee
Employer shall, and hereby does, indemnify and hold harmless the Committee
against any and all claims, loss, damage, expense or liability arising from any
action or failure to act with respect to this Plan, except in the case of gross
negligence or willful misconduct.
ARTICLE VII—CLAIMS PROCEDURES
7.1      Claims Procedure
(a)      Any person claiming a benefit, requesting an interpretation or ruling
under this Plan, or requesting information under this Plan shall present the
request in writing to Employer, which shall respond in writing within a
reasonable period of time, but not later than ninety (90) days after receipt of
the request.
(b)      Denial of Claim.  If the claim or request is denied, the written notice
of denial shall state:
(i)      The reason for denial, with specific reference to the provisions in the
Plan on which the denial is based;
(ii)      A description of any additional material or information required and
an explanation of why it is necessary; and
(iii)      An explanation of the Plan's claims review procedure.
(c)      Review of Claim.  Any person whose claim or request is denied may
request a review by notice given to Employer within sixty (60) days following
receipt of notification of the adverse determination. The claim or request shall
be reviewed by Employer which may, but shall not be required to, grant the
claimant a hearing. On review, the claimant may have representation, examine
pertinent documents, and submit issues and comments in writing.
(d)      Final Decision.  The decision on review shall normally be made within
sixty (60) days. If an extension of time is required for a hearing or other
special circumstances, the claimant shall be notified within such sixty (60) day
period of an extension which shall not be for more than an additional sixty (60)
days.  Employer's decision shall be delivered in writing to the claimant and
shall state the reason and the relevant provisions in the Plan for the decision.
All decisions on review shall be final and bind all parties concerned.
PAGE 4- DEATH BENEFIT ONLY PLAN

--------------------------------------------------------------------------------

ARTICLE VIII—MISCELLANEOUS
8.1      Amendment, Suspension or Termination of Plan
The Board may, in its sole discretion, amend, terminate or suspend this Plan at
any time in whole or in part. Any amendment may provide different benefits or
amounts of benefits which may be greater than or lesser than those described in
this Plan; provided, however that no termination, suspension or amendment shall
adversely affect the benefits of any Beneficiary of a Participant who died prior
to the adoption of such termination, suspension or amendment. Upon any
amendment, termination, or suspension of the Plan, Employer shall have complete
discretion to maintain, exchange, or terminate any policy on the life of any and
all Participants or former Participants.
8.2      Unfunded Agreement
This Plan is an unfunded welfare benefit plan maintained primarily to provide
death benefits for a select group of "management or highly compensated
employees" within the meaning of Sections 201, 301, and 401 of ERISA, and
therefore is exempt from the provisions of Parts 2, 3 and 4 of Title I of
ERISA.  The Board may terminate the Plan and make no further benefit payments or
remove certain employees as Participants if it is determined by the United
States Department of Labor, a court of competent jurisdiction, or an opinion of
counsel that the Plan constitutes an employee welfare benefit plan within the
meaning of Section 3(1) of ERISA (as currently in effect or hereafter amended)
which is not so exempt.
8.3      Unsecured General Creditor
Participants, Beneficiaries, heirs, successors and assigns shall have no legal
or equitable rights, interest or claims in any property or assets of Employer,
nor shall they be beneficiaries of, or have any rights, claims or interests in
any life insurance policies, annuity contracts or the proceeds therefrom owned
or which may be acquired by Employer. Such policies or other assets of Employer
shall not be held under any trust for the benefit of or held in any way as
collateral security for the fulfilling of the obligations of Employer under this
Plan. Any and all of Employer's assets and policies shall be, and remain, the
general unpledged, unrestricted assets of Employer. Employer's obligation under
this Plan shall be that of an unfunded and unsecured promise of Employer to pay
money in the future.
8.4      Nonassignability
Neither the Participant nor any other person shall have any right to commute,
sell, assign, transfer, hypothecate or convey in advance of actual receipt the
amounts, if any, payable under this Plan, which are, and all rights to which
are, expressly declared to be unassignable and non-transferable. No part of the
amounts payable shall, prior to actual payment, be subject to seizure or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other person, nor be transferable by
operation of law in the event of a Participant's or any other person's
bankruptcy or insolvency.
8.5      Not a Contract of Employment
The terms and conditions of this Plan shall not be deemed to constitute a
contract of employment between Employer and the Participant.
PAGE 5- DEATH BENEFIT ONLY PLAN

--------------------------------------------------------------------------------

8.6      Successors
The rights and obligations of Employer under this Plan shall inure to the
benefit of, and shall be binding upon, the successors and assigns of Employer.
8.7      Governing Law
The provisions of the Plan shall be construed and interpreted according to the
laws of the state of North Carolina except as preempted by ERISA.
8.8      Validity
If any provision of this Plan is held illegal, invalid or unenforceable, the
remaining provisions shall nonetheless be enforceable according to their terms.
Further, in the event that any provision is held to be overbroad as written,
such provision shall be deemed amended to narrow its application to the extent
necessary to make the provision enforceable according to law and enforced as
amended.
8.9      Captions
The captions of the articles, sections and paragraphs of this Plan are for
convenience only and shall not control or affect the meaning or construction of
any of its provisions.
8.10      Notice
Any notice or filing required or permitted to be given to Employer under the
Plan shall be sufficient if in writing and hand delivered, or sent by registered
or certified mail to the Committee or the Secretary of Employer. Such notice
shall be deemed given as of the date of delivery, or if delivery is made by
mail, as of the date shown on the postmark on the receipt for registration or
certification.
8.11      Entire Agreement
This Plan sets forth the entire understanding with respect to the subject matter
hereof and supersedes all prior oral or written representations, statements,
understandings or agreements. No consent or waiver by Employer relating to one
event shall apply to any subsequent event, or obligate Employer to grant any
subsequent consent or waiver.
IN WITNESS WHEREOF, Employer has caused this Plan to be executed pursuant to
resolution of the Board, by its duly authorized officer effective as of January
1, 2017.

  FOUR OAKS BANK & TRUST COMPANY          
 
By:
/s/ Deanna W. Hart       Deanna W. Hart       Executive Vice President      
Chief Financial Officer       February 27, 2017  


PAGE 6- DEATH BENEFIT ONLY PLAN

--------------------------------------------------------------------------------

SCHEDULE A
Four Oaks Bank & Trust Company
Death Benefit Only Plan
Participation Agreement
(Please Print or Type Information)
I, «Full_Name», hereby elect to participate, as of January 1, 2017 in the Four
Oaks Bank & Trust Company Death Benefit Only Plan (the "Plan").
By electing to participate, I acknowledge that:
1.  Provided (i) I am employed by Four Oaks Bank & Trust Company ("Employer") on
the date of my death; (ii) Employer is the beneficiary of a life insurance
policy on my life on the date of my death; and (iii) Employer receives the death
benefit from such life insurance policy, my Beneficiary will be entitled to
receive a lump sum payment from Employer of ________s ($xxx,xxx).
2.  My Beneficiary will not be entitled to receive directly from an insurance
company any of the proceeds of life insurance policies owned by Employer on my
life.
3.  This Participation Agreement will not become effective unless and until a
life insurance policy is issued to Employer on my life.
4.  Employer has the right, at any time, to surrender the Policy for its cash
value, and neither I nor my Beneficiary have any interest whatsoever in the cash
value. If the policy is surrendered, my participation in the Plan will terminate
and no benefit will be payable to my Beneficiary.
5.  I may change my designated Beneficiary at any time and it will become
effective when the change is filed with Employer.
Claim Procedure:  If you or your Beneficiary does not receive a benefit when
due, you may file a claim in writing to Manager, Human Resources, Four Oaks Bank
& Trust Company. For a copy of the Claim Procedure, please contact the Human
Resources Manager at Four Oaks Bank & Trust Company.

     
Signature
 
Date



Accepted by Four Oaks Bank & Trust Company
By:
       
Signature
 
Date

 
 
 
SCHEDULE A


--------------------------------------------------------------------------------

SCHEDULE B
Four Oaks Bank & Trust Company
Death Benefit Only Plan
Beneficiary Designation
(Please Print or Type Information)
I, «Full_Name», hereby designate the following to receive amounts payable by
reason of my death:

 
 
 
 
 
 
 
 
 



Information Concerning Primary Beneficiary

     
Street Address
 
Date of Birth*
     
City, State, Zip Code
   



*Will not be applicable for corporate trustee or in certain other cases.

     
Signature of Executive
 
Date
     
Print Name (Executive)
   



SCHEDULE B1

--------------------------------------------------------------------------------



SAMPLE BENEFICIARY DESIGNATIONS
Estate
My estate.
 
One primary beneficiary
MARGARET H. ROE, my wife.
 
One primary; unnamed children as contingent
My wife, MARGARET H. ROE, if living at my death; if not then living, in equal
shares to my children who are living at my death.
 
One primary; unnamed children and their children as contingent (Per Stirpes)
My wife, MARGARET H. ROE, if living at my death; if not then living, in equal
shares to my children who are living and to the living children of any deceased
child of mine.
 
One primary; estate as contingent
My wife, MARGARET H. ROE, if living at my death; if not then living, to my
estate.
 
One primary; one contingent
My wife, MARGARET H. ROE, if living at my death; if not then living, to my son,
JOHN ROE.
 
One primary; two contingent
My wife, MARGARET H. ROE, if living at my death; if not then living, in equal
shares to my parents, NANCY ROE and JAMES ROE, as shall then be living.
 
Three or more primary; one contingent
In equal shares to my children, JOHN ROE, HAROLD ROE, and KATHERINE ROE, who are
living at my death; should none then be living, to my wife, MARGARET H. ROE.
 
Unequal shares:  show the amount to be paid to each beneficiary as a percentage
or fraction and not as a specific dollar amount
40% to my wife, MARGARET H. ROE, 20% to JOHN ROE, my son, and 40% to NANCY ROE,
my mother. If any of the primary beneficiaries are not living at the time of my
death, his or her share shall be paid to XYZ CHARITY.
Bank as Trustee
The First National Bank, Middletown, Ohio, as Trustee under Trust Agreement
dated May 1, 2000.*
 
One individual as Trustee
John Doe as Trustee under Trust Agreement dated May 1, 2000.*



*Title of trust may be changed to Deed of Trust, Declaration of Trust, Indenture
of Trust, Trust Indenture, or similar title, as appropriate.
These sample designations are intended for informational purposes only and
should not be construed as legal or tax advice and are not intended to replace
the advice of a qualified attorney, or a tax and estate plan advisor. Please
consult with your attorney or tax and estate plan advisor as your circumstances
require.
 
 
SCHEDULE B2